Citation Nr: 1455079	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-26 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability, claimed as secondary to the left knee disability.

3.  Entitlement to service connection for a bilateral hip disability, claimed as secondary to the left knee disability.

4.  Entitlement to service connection for a back disability, claimed as secondary to the left knee disability.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from August 1970 to May 1974.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2012 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a July 2013 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.


FINDINGS OF FACT

1.  An October 2008 rating decision denied service connection for a left knee disability; the Veteran did not file a timely notice of disagreement, nor was any new evidence or service records received within one year following those decisions.

2.  The evidence associated with the claims file subsequent to the October 2008 rating decision is either redundant or cumulative of previously submitted evidence, does not relate to an unestablished fact, and does not raise a reasonable possibility of substantiating the left knee disability claim.

3.  There is no indication or contention of an etiological relationship between the current right knee, bilateral hip, and back disabilities and active service, and the Veteran does not have any service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The October 2008 rating decision, which denied service connection for a left knee disability, became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  The evidence received subsequent to the October 2008 rating decision is not new and material to reopen the claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014).

4.  The criteria for service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014).

5.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim for the Left Knee Disability 

In May 2008, the Veteran filed an initial claim for service connection for a left knee disability.  The claim was denied in an October 2008 rating decision, which found that there was no evidence of a nexus between active service and the current disability.  The Veteran did not file a timely notice of disagreement (NOD), and no evidence or new service records were received within one year of the RO decision.  38 C.F.R. § 3.156(b) and 3.156 (c) (2014).  Consequently, the October 2008 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In February 2012, the Veteran filed a request to reopen his claim for service connection for a left knee disability.  In the March 2012 rating decision on appeal, the RO denied reopening of the left knee disability claim, finding that no new and material evidence had been received.   

Based on the procedural history outlined above, the issue for consideration with respect to the Veteran's claims is whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability.       

Notwithstanding the determination of the RO regarding reopening or not reopening the claims, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

"New" evidence is defined as evidence not previously received by agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been received, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the previous requirement of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. At 118.  The evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the last final October 2008 rating decision denying service connection for a left knee disability included service treatment records, post-service VA treatment records, and a VA examination report.  Service treatment records showed several complaints of left knee pain in February 1974 following a sports injury.  The final diagnosis was chondromalacia patella, mild.  The May 1974 separation examination report is negative for any knee complaints, findings, or diagnoses.  Clinical evaluation of the lower extremities was marked as normal.  

Post-service VA treatment records showed the first complaint of left knee pain in 2008, many years after service separation.  At that time, in February 2008, the Veteran reported that he had experienced bilateral knee, hip, and ankle pain since the age of sixteen.  

Finally, the August 2008 VA examiner concluded that he was unable to provide an opinion as to whether the left knee disability is related to active service without resort to speculation.  The examiner noted the in-service injury to the left knee, as well as the Veteran's post-service job as a mover for 32 years, which was potentially highly stressful to his left knee.  Therefore, it was unclear as to whether the Veteran had multiple post-service injuries to the knee.     

Based on this evidence, the RO denied entitlement to service connection for a left knee disability, finding no evidence of a nexus between the current disability and the in-service knee injury.  

Evidence added to the record since the time of the last final denial in October 2008 includes additional post-service VA treatment records, statements of the Veteran, including his testimony at the Board hearing, and a June 2012 VA examination report.  Updated VA treatment records show ongoing treatment for the left knee, but do not indicate any nexus between the current disability and active service.  At the Board hearing, the Veteran reiterated his previous statements as to the mechanism of the in-service left knee injury, and stated that, as a result, he now has left knee arthritis.  He did not testify that any physician had told him the current disability was related to active service, nor did he offer any such evidence.  

Finally, the 2012 VA examiner opined that it is less likely as not that the current left knee arthritis with valgus deformity was incurred during active service.  The examiner reasoned that the negative separation examination demonstrates that the Veteran did not have a lingering knee condition, and there are no medical records from 1974 until 2008 that show a chronic knee condition based on the 1974 injury.   

The evidence added to the record since the previous October 2008 denial of the left knee disability claim does not constitute new and material evidence.  Although some of the evidence is new, in that it was not associated with the claims file prior to the last final denial in October 2008, for the reasons set forth above, such evidence is not material because it is redundant or cumulative of previously submitted evidence, does not relate to an unestablished fact, and does not raise a reasonable possibility of substantiating the service connection claim.  The Veteran's statements on the matter are redundant and cumulative because they just reiterate previously considered assertions.  The medical evidence continues to reveal that there is no connection between the current left knee disability and the claimed incident of service, so such evidence does not relate to an unestablished fact.  All the evidence together does not raise a reasonable possibility of substantiating the claim.  Therefore, the Board finds that the new and material criteria under 38 C.F.R. §§ 3.156(a) have not been satisfied, and the claim for entitlement to service connection for a left knee disability cannot be reopened.  

Service Connection for Right Knee, Bilateral Hip, and Back Disabilities

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  

To prevail on the theory of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

The Veteran avers that his right knee, bilateral hip, and back disabilities were caused or aggravated by his left knee disability.  He has not contended that these disabilities are related to active service, and, in fact, denied any in-service events related to the right knee, bilateral hips, or back at the July 2013 Board hearing.  In any case, service treatment records are also negative for any events, diseases, or injuries of the right knee, bilateral hips, or back.  

As to the Veteran's specific assertions limiting the theory of entitlement to secondary service connection, as the Veteran does not have service connection for a left knee disability, service connection for a right knee, bilateral hip, or back disability cannot be granted as secondary to the left knee disability as a matter of law.  38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 430 (1994).  The appeal is denied.    

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014). 

In a timely February 2012 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, including secondary service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  The letter also advised the Veteran that new and material evidence would be necessary to reopen the left knee claim, and described how VA determines disability ratings and effective dates.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's statements, including his testimony at the July 2013 Board hearing.

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the July 2013 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claims, including regarding specific evidence that may help substantiate his claims.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.
  
A VA examination and opinion was obtained in June 2012 with regard to the question of whether the Veteran's left knee disability is related to active service.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the June 2012 VA opinion obtained in this case is adequate.  The opinion was predicated on a full reading of the private and VA medical records in the Veteran's claims file, as well as a comprehensive physical examination and interview of the Veteran.  The VA nexus opinion considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the left knee claim has been met.  38 C.F.R. § 3.159(c)(4).

The Board notes that the 2012 VA examiner also provided an opinion as to the secondary conditions of the right knee, hips, and back.  However, a VA opinion is not necessary to decide the right knee, bilateral hip, and back disability claims, as the Veteran does not have any service-connected disabilities, and is not contending that the right knee, bilateral hip, and back disability claims are directly related to active service.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence not having been received, the appeal to reopen the claim of entitlement to service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.  

Service connection for a bilateral hip disability is denied.  

Service connection for a back disability is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


